SCHALLER, J., with whom MCDONALD, C. J.,
joins, dissenting. I agree with parts I, II, III and V of the majority opinion. I respectfully disagree, however, with the reversal of the death sentence. I would affirm that sentence. Although I agree with Chief Justice McDonald’s dissent, I write separately to expand on several points. While the majority alludes to the appropriate standard of review to be applied in this case, it does not apply that standard. In reality, the majority applies a higher standard than that prescribed in State v. Webb, 252 Conn. 128, 138, 750 A.2d 448 (2000) (Webb II), and State v. Ross, 230 Conn. 183, 259, 646 A.2d 1318 (1994), cert. denied, 513 U.S. 1165, 115 S. Ct. 1133, 130 L. Ed. 2d 1095 (1995).1 In so doing, the majority rejects the jury’s legitimate determination of facts, thereby invading the province of the jury. In addition, the majority does not consider the jury’s verdict on the basis of the whole record, taking into account the cumulative effect of all the facts and reasonable inferences.
I
STANDARD OF REVIEW
This court, in Webb II, supra, 252 Conn. 138,2 stated that “[although a trial court’s factual findings are customarily subject to a clearly erroneous standard of review, the constitutional implications involved and the nature of the determination in any death penalty case require us to undertake an independent and scrupulous *125examination of the entire record to ascertain whether the trial court’s conclusions with respect to the constitutionality of the method of execution are supported by substantial evidence.”3 (Emphasis added.) The majority in the present case, however, does not state this standard of review in its entirety. Page 64-65 of the majority opinion. The majority omits the vital language indicating that the fact finder’s determination should be upheld as long as it is supported by “substantial evidence.” The full standard, including the substantial evidence test, guides the reviewing court in its inquiry; without that crucial language, the “scrupulous examination” takes on a different meaning and proceeds on a different course. The majority recites in paid the traditional standard employed in review of constitutional *126fact-finding on issues such as the voluntariness of a confession, citing for that proposition State v. Ross, supra, 230 Conn. 259, State v. Medina, 228 Conn. 281, 294, 636 A.2d 351 (1994), State v. Greenfield, 228 Conn. 62, 68-69, 634 A.2d 879 (1993), and State v. Smith, 200 Conn. 465, 478, 512 A.2d 189 (1986). Each of those cases expressly stated or incorporated the substantial evidence test as part of the review standard. The majority also recites, in its discussion of the standard of review, several rules embodying deference to the jury’s fact-finding authority. In the course of its analysis of the question of sufficiency of the evidence, however, the majority appears to engage in a plenary review of the record and to make an independent determination, without regard to the substantial evidence test or according other deference to the jury’s determination.
A review of our case law reveals that the traditional constitutional fact-finding standard of review, incorporating the substantial evidence test, first appeared in Connecticut jurisprudence in State v. Frazier, 185 Conn. 211, 219, 440 A.2d 916 (1981), cert. denied, 458 U.S. 1112, 102 S. Ct. 3496, 73 L. Ed. 2d 1375 (1982), citing Culombe v. Connecticut, 367 U.S. 568, 605, 81 S. Ct. 1860, 6 L. Ed. 2d 1037 (1961). After the standard appeared, it was adopted as the proper standard for review of constitutional fact-finding in at least two lines of cases, including death penalty cases and voluntariness of confession cases.
The complete language contained in the traditional standard of review as stated in Webb II did not appear expressly in three recent decisions concerning the death penalty. See State v. Webb, 238 Conn. 389, 485, 680 A.2d 147 (1996) (Webb I); State v. Breton, 235 Conn. 206, 221, 663 A.2d 1026 (1995); State v. Ross, supra, 230 Conn. 259. Each of those cases, however, cited to State v. Medina, supra, 228 Conn. 294, and State v. Smith, supra, 200 Conn. 478, which specifically included the *127substantial evidence test. Although the substantial evidence test was not expressly stated in those recent death penalty cases, the court’s continued reference to both Medina and Smith implicitly indicates that the “substantial evidence” test remained part of the constitutional fact-finding standard as applied to death penalty cases.
In view of the fact that the court in those death penalty cases upheld the juries’ verdicts, the omission of reference to the substantial evidence test had less significance than it might otherwise have had. Because in the present case the majority is reversing the jury’s verdict, addressing the omission of reference to the test and its effect is vital to a proper analysis. Moreover, because this court in Webb II, supra, 252 Conn. 138, restored the “substantial evidence” language, it is now beyond question that the substantial evidence test is a vital part of the review standard.
In State v. Ross, supra, 230 Conn. 259, this court first analogized the constitutional fact-finding standard of review for a death penalty case to that used for a case involving the voluntariness of a confession, stating that “because of the seriousness of any death penalty determination, we will subject a finding of an aggravating factor to the same independent and scrupulous examination of the entire record that we employ in our review of constitutional fact-finding, such as the voluntariness of a confession; State v. Medina, [supra, 228 Conn. 294]; State v. Smith, [supra, 200 Conn. 478] . . . .’’As stated previously, both Medina and Smith endorsed the substantial evidence test as the appropriate standard of review for fact-finding in voluntariness of confession cases. Some ambiguity existed, however, regarding whether the “substantial evidence” standard was the appropriate standard of review for voluntariness cases. This uncertainty was resolved in State v. Pinder, 250 Conn. 385, 736 A.2d 857 (1999).
*128In Pinder, this court held that “[a]s was true concerning appellate review of determinations of custodial interrogation, although we give deference to the trial court concerning these subsidiary factual determinations, such deference is not proper concerning the ultimate legal determination of voluntariness. . . . Consistent with the well established approach taken by the United States Supreme Court, we review the voluntariness of a confession independently, based on our own scrupulous examination of the record. The ambiguity apparent in our prior cases is that, while correctly citing to the relevant federal case law for the proposition that we will conduct an independent determination of voluntariness . . . we also have continued to state in these same cases that [o]n the ultimate issue of voluntariness ... we will conduct an independent and scrupulous examination of the entire record to ascertain whether the trial court’s finding is supported by substantial evidence. . . .
“Our continued use of the substantial evidence language, when it is inconsistent with the plenary review that we in fact conduct, perpetuates a misstatement of the law. We today clarify, therefore, that applying the proper scope of review to the ultimate issue of voluntar-iness requires us, not to ascertain whether the trial court’s finding is supported by substantial evidence, but to conduct a plenary review of the record in order to make an independent determination of voluntariness.” (Citations omitted; internal quotation marks omitted.) Id., 420-21.
This court narrowly confined the Pinder clarification, applying plenary review to situations dealing with “ultimate legal determination[s].” Id., 420. “Subsidiary factual determinations”; id.; such as the present, and “mixed question[s] of law and fact”; Webb II, supra, 252 Conn. 137; however, are still reviewed under the substantial evidence test. In any event, Webb II resolved *129any uncertainty by expressly stating that the substantial evidence test is the appropriate standard of review to apply in death penalty cases.
II
APPLICATION OF THE STANDARD
The ambush slaying of Trooper Russell Bagshaw was not, as the majority concludes, an “ ‘ordinary’ gunshot death . . . .” Page 72 of the majority opinion. The jury in this case properly found from the evidence produced, together with the reasonable and logical inferences that could be drawn consistent with the existence of an aggravating factor, that the murder was especially heinous and cruel.
Although the majority gives a reasonable account of the facts, it omits the inferences that were a vital component of the verdict. I offer the following statement of facts that I contend demonstrates that the jury had ample justification to find that there was sufficient evidence of an aggravating factor. First, there was evidence that the defendant, Terry D. Johnson, had strong animosity toward police officers prior to the murder of Bagshaw. This hostility was evidenced by a verbal encounter on June 5, 1991, that the defendant had with Steven Fields, a state trooper, and by another conversation in which the defendant stated that he hated police officers and would kill one if given the chance.
The jury also heard the following evidence detailing the murder of Bagshaw, which the defendant admitted. On June 5, 1991, the defendant and his brother, Duane Johnson, were attempting to burglarize the Land and Sea Sports Center (Land and Sea). After removing several weapons and boxes of ammunition, the defendant loaded a semi-automatic nine millimeter pistol. While the burglary was in progress, Bagshaw was making a routine patrol of the Land and Sea parking lot. After the *130defendant’s brother warned him of Bagshaw’s presence, the defendant proceeded to wait near the building instead of fleeing. When Bagshaw’s cruiser approached the Land and Sea, the defendant began firing a series of seventeen bullets, one of which fatally wounded Bag-shaw.4 Thereafter, the defendant and his brother fled the scene, leaving Bagshaw to die. The majority fails to give deference to the reasonable and logical inferences that the jury could have drawn to the effect that the defendant’s senseless actions were cruel and heinous. From this evidence, moreover, the jury could have inferred that the defendant had ample opportunity to leave the crime scene without resorting to the violence that he chose. The jury, in fact, reasonably could have inferred that Bagshaw’s murder was more the product of the defendant’s animosity toward police officers than Bagshaw’s misfortune in being in the wrong place at the wrong time.
From the testimony of Wayne Carver, the chief state medical examiner, the jury reasonably could have concluded that Bagshaw died in an excruciating manner. According to Carver, after the bullet entered through the left arm hole of Bagshaw’s bulletproof vest, it passed through his left lung and heart, lodging in his right shoulder. It was also Carver’s opinion that the official cause of death was this single gunshot wound to the chest. Carver explained that, although Bagshaw essentially bled to death, he could have remained conscious for as long as one and one-half minutes and could have survived for nearly twenty minutes.
*131The jury had every justification for concluding that Bagshaw was killed in a cruel and heinous manner. The jury could have inferred that Bagshaw unexpectedly and defenselessly drove slowly into the defendant’s ambush. The jury heard that, as the first round of bullets ripped through Bagshaw’s cruiser, Bagshaw cried out “Oh, my God” and, in a futile attempt to save his life, turned on his strobe lights. The juiy also heard evidence from Henry Lee, chief criminalist and director of the state forensic laboratory, as to the order and trajectory of the seventeen shots fired. From this evidence, the jury reasonably could have inferred that the defendant, a sharpshooter, fired the first round of bullets in a manner either to wound Bagshaw or to place him in a situation where he feared for his life. From the facts and inferences, the jury could well have concluded that “the defendant intentionally inflicted extreme pain and torture on the victim beyond that necessary to accomplish the murder.” Webb I, supra, 238 Conn. 487.
In addition to being bombarded with bullet fragments and flying pieces of glass, Bagshaw endured another round of bullets. The jury could have inferred that, as the defendant fired the second round of bullets, Bag-shaw realized that he was in a situation that he would not survive. Although all the events occurred within a short period of time, it is reasonable to infer that Bag-shaw realized that he was defenseless and helpless, as evidenced by the fact that he had no chance to remove his gun from his holster. In any event, the bullet that took Bagshaw’s life was fired toward the end of the second round. In all, approximately 6.6 seconds elapsed between the firing of the first bullet and the firing of the last.
Upon being wounded, Bagshaw’s lungs filled with blood. The jury reasonably could have inferred the significance to Bagshaw of the gruesome situation he had to endure. For as long as one and one-half minutes, *132Bagshaw consciously suffered an agonizing death, eventually suffocating in his own blood. The applicable statutes establish no minimum time standard for a death to qualify as one that falls within the scope of the aggravating factor. Although, ninety seconds may seem a short time under normal circumstances, to Bagshaw, it may have seemed an eternity.
The jury reasonably could have considered in finding the murder heinous and cruel, the defendant’s total lack of remorse or regret for his actions. The defendant on several occasions demonstrated both a lack of compassion for Bagshaw’s plight and a bizarre pride in what he had accomplished. The defendant on one occasion commented that he had shot Bagshaw, and that the trooper had gotten what he deserved. On that same occasion the defendant admitted that the reason he murdered the officer was because he did not want to get caught and if he did get caught it was going to be for something big. The defendant also was observed, and described, as acting proud, stating he had no regret and would do it over again if he could.
A review of the entire record, including “the cumulative effect of the evidence”; State v. Ross, supra, 230 Conn. 265; the manner in which Bagshaw was killed and the way he died, supports the jury’s verdict that the state proved beyond a reasonable doubt that the defendant engaged in “intentional conduct that inflicted extreme physical or psychological pain or torture on the victim above and beyond that necessarily accompanying the underlying killing . . . .” Page 66 of the majority opinion, citing State v. Cobb, 251 Conn. 285, 445, 743 A.2d 1 (1999). When the verdict is measured by the standard appropriate for a death penalty case; Webb II, supra, 252 Conn. 138; State v. Ross, supra, 259; the evidence supports that verdict. In that regard, the jury properly considered the evidence of the defendant’s expressed hatred of police officers, his deliberate *133decision to wait in ambush rather than leave the scene of his crime and return later to remove the arms cache that constituted the fruits of his burglary, the act of the defendant, an expert marksman, in subjecting Bagshaw to two barrages of hollow point bullets at close range, despite Bagshaw’s anguished crying out and agonizing death, and the defendant’s expressed “satisfaction” at his cruel punishment. This evidence amounts to a “principled way to distinguish this case from the ‘ordinary’ gunshot death or to differentiate it from the norm of capital felonies.” Page 72 of the majority opinion.
The majority carefully recapitulates the evidence before the jury that is capable of supporting the verdict but does not consider the inferences that reasonably and logically follow from that evidence. In that regard, the majority fails to give proper consideration to the cumulative effect of the evidence, contrary to well established principles. These omissions in the majority’s analysis undermine the conclusion rejecting the jury’s well considered verdict. It is especially important to note that the jury was entitled to give weight to the defendant’s statements before and after the murder that revealed unmistakably his hatred of police officers, his contemptuous satisfaction at having transformed Bag-shaw’s cruiser into “Swiss cheese,” and at having given the officer “what he deserved.” The defendant added that “[h]e would do it all over again.”
The jury was entitled to consider the evidence of the physical events of the murder, itself, in the context of the defendant’s statements, before and after, as they revealed the defendant’s intention, thus supporting the jury’s reasonable and logical inferences that the defendant acted intentionally, callously and cruelly when he killed the officer whom he had trapped in ambush. By declining to evaluate all the evidence according to the appropriate standard, including inferences properly drawn from the evidence, the majority, in essence, sub*134stitutes its own interpretation of the evidence rather than deferring to the authority of the jury’s interpretation. The effect of applying this higher standard of review, which deprives the jury’s fact-finding of its authority, is to raise the factual threshold that will apply to future death penalty cases, contrary to the intent of the legislature. When the proper standard is duly applied to the facts impliedly found by the jury in this case, it is beyond question that the verdict was supported by substantial evidence.
Our General Assembly, exercising its judgment on behalf of the people, has enacted a death penalty law to be applied in cases of murder so “especially heinous, cruel, or depraved”; General Statutes (Rev. to 1991) § 53a-46a (h); as to deserve this severe and dreadful penalty. A jury of twelve, lawfully constituted and lawfully instructed, has determined beyond a reasonable doubt that this case is one that warrants the imposition of the death penalty. This court is'constrained to apply the review standards prescribed by law. The jury, following the law, exercised its collective judgment to reach a verdict that is supported by the evidence. However formidable the task, however grim the prospect, under these circumstances, I must conclude that the jury’s verdict should be upheld.
Accordingly, I respectfully dissent.

 The defendant in Ross urged this court to employ a heightened standard of review in the determination of whether the state presented sufficient evidence to prove the existence of an aggravating factor. This court disagreed and, instead, applied the traditional constitutional fact-finding standard of review. State v. Ross, supra, 230 Conn. 258-59.


 Although the issue in Webb II involved the review of the trial court’s conclusions with respect to the constitutionality of lethal injection as the method of execution, there is no reason, grounded in fact or law, why the prescribed standard of review would not apply to review of the jury’s fact-finding, with which we are concerned in the present case.


 The correct standard of review even for cases not involving the death penalty is the following: “This determination ... in the first instance, is a question of fact for the trial court to resolve in the exercise of a legal discretion in accordance with constitutional standards of due process. State v. Derrico, [181 Conn. 151, 162-63, 434 A.2d 356, cert. denied, 449 U.S. 1064, 101 S. Ct. 789, 66 L. Ed. 2d 607 (1980)]. This, of course, includes decisions on questions of credibility presented to the trial court. State v. McCarthy, 197 Conn. 247, 258, 496 A.2d 513 (1985). Though the question is ultimately factual, our usual deference to fact-finding by the trial court, is qualified on the question ... by the necessity for an independent and scrupulous examination of the entire record to ascertain whether the trial court’s finding is supported by substantial evidence. State v. Smith, 200 Conn. 465, 478, 512 A.2d 189 (1986); State v. Chung, [202 Conn. 39, 54, 519 A.2d 1175 (1987)]. State v. Schroff [206 Conn. 182, 195-96, 536 A.2d 952 (1988)]; see State v. Barrett, 205 Conn. 437, 451-52, 534 A.2d 219 (1987); State v. DeAngelis, [200 Conn. 224, 232-33, 511 A.2d 310 (1986)].” (Emphasis added; internal quotation marks omitted.) State v. Rosado, 218 Conn. 239, 255, 588 A.2d 1066 (1991).
This standard, which consists of review of “legal discretion in accordance with . . . due process”; State v. Rosado, supra, 218 Conn. 255; is deferential to the jury as fact finder. It is worth emphasizing that we are bound, accordingly, to review the entire record for the “cumulative effect of the evidence”; State v. Ross, supra, 230 Conn. 265; while viewing that evidence, both facts and inferences, “in the light most favorable to sustaining the facts impliedly found by the jury.” Id., 264. It is evident from the majority’s conclusion that it applied a heightened standard that accorded the jury’s fact-finding less than appropriate deference.


 Hollow points are bullets that are designed to expand upon contact and cause greater damage to their target than ordinary bullets. This court has indicated that the jury’s consideration of hollow point bullets in deciding whether an aggravating factor existed is proper. Webb I, supra, 238 Conn. 487 (use of hollow point bullets “further supports a finding by the jury that the defendant intentionally inflicted extreme pain and torture on the victim beyond that necessary to accomplish the murder”).